Exhibit 10.17

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment (this “Amendment”) is made as of the 11th day of February,
2000, by and between NORWALK IMPROVEMENTS, LLC, a New York limited liability
company having an address at 580 White Plains Road, Tarrytown, New York 10591
(“Landlord”) and MODEM MEDIA.POPPE TYSON, INC., a Delaware corporation having an
address at 230 East Avenue, Norwalk, Connecticut 06855 (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into a lease (the “Original Lease”), dated
as of April 21, 1998, for the entire second, third and fourth floors in the
building (the “Building”) known as 230 East Avenue, Norwalk, Connecticut and
more particularly shown on Exhibit A of the Original Lease (the “Original
Premises”);

 

WHEREAS, Tenant’s performance of its obligations under the Original Lease was
guaranteed by True North Communications Inc. (“Guarantor”) pursuant to a
Guaranty of Lease, dated April 21, 1998, made by Guarantor for the benefit of
Landlord (the “Guaranty”);

 

WHEREAS, Landlord and Tenant entered into that certain Amendment to Lease, dated
as of November 6, 1998 (the “First Amendment”);

 

WHEREAS, the Original Lease provides for Tenant to lease the 25,000 rentable
square feet of space shown on Exhibit A-1 annexed to the Original Lease and
defined in the Lease as the “First Floor Space”, effective as of May 1, 2000
(such space shall be referred to in this Amendment as the “Original First Floor
Space”);

 

WHEREAS, Tenant desires to lease the Original First Floor Space prior to May 1,
2000;

 

WHEREAS, Tenant desires to lease the balance of the rentable space on the first
floor of the Building, which space is shown on Exhibit A to this Amendment (the
“Additional First Floor Space”; the Original First Floor Space and the
Additional First Floor Space shall collectively be referred to in this Amendment
as the “First Floor Space”);

 

WHEREAS, Tenant also desires the option to lease the space in the basement of
the Building shown on Exhibit A-1 to this Amendment (the “Basement Space”) in
accordance with the terms of this Amendment;

 

WHEREAS, Landlord has agreed to perform the work (“Landlord’s First Floor Work”)
described in Exhibit B to this Amendment with respect to the First Floor Space
in Phase I as more particularly described in Exhibit B-1 annexed to this
Amendment (the “Phase I Work”) and Phase II as more particularly described in
Exhibit B-2 annexed to this Amendment (the “Phase II Work”);

 

1



--------------------------------------------------------------------------------

WHEREAS, Tenant desires to perform various items of work to prepare the First
Floor Space for Tenant’s initial use and occupancy (the “First Floor Initial
Improvements”);

 

WHEREAS, a portion of the First Floor Space (the “Famous Footwear Space”) is
occupied by Brown Group Retail Inc. (“Famous Footwear”) pursuant to lease dated
July 21, 1992 (the “Famous Footwear Lease”), and another portion of the First
Floor Space (the “Carter’s Space”) is occupied by William Carter Co.
(“Carter’s”), pursuant to lease dated July 21, 1998 (the “Carter’s Lease”) (the
Famous Footwear Space and the Carter’s Space are collectively referred to herein
as the “Occupied First Floor Space”);

 

WHEREAS, Tenant desires to take occupancy of the portion of the Additional First
Floor Space shown on Exhibit C to this Amendment (the “Swing Space”) upon
Landlord’s completion of the items of work described in Exhibit C-1 to this
Amendment (the “Swing Space Work”) and to use the Swing Space for one hundred
twenty (120) days while Landlord is performing Landlord’s First Floor Work and
Tenant is performing the First Floor Improvements to other portions of the First
Floor Space;

 

WHEREAS, Landlord and Tenant wish to amend the Original Lease, as amended by the
First Amendment, in certain other respects in accordance with the terms set
forth herein; and

 

WHEREAS, by affixing its joinder hereto, Guarantor desires to reaffirm its
guaranty of all of Tenant’s obligations under the Original Lease, as amended by
the First Amendment and this Amendment (as so amended, the “Lease”).

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
subject to the covenants and conditions contained in the Lease, the First Floor
Space. The First Floor Space shall be deemed to be a part of the Premises
referred to in the Lease.

 

1. Supplementing Sections 1.01 and 8.25 of the Original Lease, Landlord
represents, and Tenant acknowledges and agrees, that (a) the Real Property
includes the properties formerly known as 3 Rowan Street and 10 Rowan Street,
Norwalk, Connecticut and the building on the Real Property that is located
adjacent to the Building and is more particularly shown on Exhibit A-2 to this
Amendment (the “Other Building”), and (b) Landlord’s obligations under the final
sentence of Section 8.25 do not apply to the Other Building.

 

2. Supplementing Section 1.02 of the Original Lease, Landlord and Tenant
acknowledge and agree that the Term Commencement Date with respect to the
Original Premises occurred on February 1, 1999, and the Term Expiration Date of
the Lease will occur on January 31, 2009 (subject to extension by reason of
Tenant’s exercise of its right to renew the Term pursuant to Article 10 of the
Lease).

 

2



--------------------------------------------------------------------------------

3. Supplementing Section 1.03 of the Original Lease:

 

  (a) The “Term Commencement Date” with respect to any portion of the First
Floor Space shall be the date upon which Landlord has substantially completed
(as hereinafter defined) the Phase I Work applicable to such portion of the
First Floor Space. The minimum area of any block of space delivered by Landlord
shall be 5,000 contiguous rentable square feet, except that the final such block
may be less than 5,000 contiguous rentable square feet. As used herein, the
terms “substantially completed” and “substantial completion” shall mean (i) with
respect to Phase I, that stage of the progress of the Phase I Work as shall
enable Tenant to occupy the applicable First Floor Space to perform the First
Floor Initial Improvements without material interference by reason of incomplete
or unfinished details of the Phase I Work and (ii) with respect to Phase II Work
the stage of progress of Phase II Work or Swing Space Work, as the case may be,
as shall enable Tenant to receive the services to be provided by Landlord
pursuant to the Lease, to have access to the Premises and not to be impeded from
using the First Floor Space or Swing Space for Tenant’s office purposes.

 

  (b) Upon the written request of either Landlord or Tenant, both parties shall
enter into a written agreement substantially in the form of Exhibit E to this
Amendment confirming the date upon which the Term Commencement Date occurred
with respect to the applicable portion of the First Floor Space and the area of
the space then being delivered.

 

  (c) If Tenant disagrees with Landlord’s determination of the Term Commencement
Date with respect to any portion of the First Floor Space, then Tenant shall
have the right to submit such dispute to arbitration pursuant to Section 8.28(b)
of the Original Lease, provided that (i) Landlord’s determination of the Term
Commencement Date shall be conclusive and binding upon Tenant unless and until
there is a contrary determination in such arbitration and Tenant shall pay all
Rent from the Term Commencement Date Landlord determines and (ii) Tenant may
only commence any such arbitration within sixty (60) days after Landlord shall
have delivered the applicable portion of the First Floor Space (time being of
the essence). If such arbitration determines that the Term Commencement Date
occurred on a day other than the date determined by Landlord with respect to any
portion of the First Floor Space, then Landlord shall refund such excess or
Tenant shall pay such deficiency, as applicable, within ten (10) days after both
parties receive the written determination of such arbitration.

 

  (d) Landlord shall use commercially reasonable efforts to cause the Phase I
Work to be substantially completed on or before the date (the “Phase I
Completion Date”) that is 75 days from the date of this Amendment. Landlord
shall use commercially reasonable efforts to cause the Phase II Work to be
substantially completed on or before the date (the “Completion Date”) that is 90
days after the Phase I Completion Date.

 

3



--------------------------------------------------------------------------------

  (e) If (i) the Phase I Completion Date fails to occur within such 75-day
period or Landlord fails to provide Essential Services (as hereinafter defined)
to a portion of the First Floor Space within 30 days after the occurrence of the
Term Commencement Date for such portion (the “Essential Services Date”), subject
to extension for the period that such occurrence is prevented due to a Force
Majeure event (as hereinafter defined) and (ii) Tenant shall have given Landlord
written notice (the “Self-Help Notice”) of such failure clearly stating “NOTICE
OF FAILURE TO COMPLETE A PORTION OF LANDLORD’S FIRST FLOOR WORK; LANDLORD’S
FAILURE TO COMPLETE SUCH LANDLORD’S FIRST FLOOR WORK SHALL ENTITLE TENANT TO
EXERCISE ITS SELF-HELP RIGHT TO COMPLETE SUCH LANDLORD’S FIRST FLOOR WORK” or
language to substantially similar effect and (iii) the Phase I Completion Date
or the Essential Services Date fails to occur within 30 days after Tenant gives
the Self-Help Notice, then Tenant shall have the right (the “First Floor
Self-Help Right”) to cure such failure by completing such uncompleted item(s) of
Landlord’s First Floor Work in the manner Landlord is required to perform the
same and to recover its reasonable out-of-pocket costs actually paid to third
parties in connection therewith. In the event that Landlord asserts that the
Phase I Completion Date or the Essential Services Date has not occurred by
reason of a Force Majeure event, then Landlord shall (x) within three (3)
business days thereafter, provide Tenant with a detailed explanation of why
Tenant’s exercise of the Self-Help Right would not expedite the occurrence of
the Phase I Completion Date or the Essential Services Date and (y) diligently
and continuously attempt to cause the Phase I Completion Date or the Essential
Services Date to occur as soon thereafter as reasonably practicable. The term
“Essential Services” shall mean the temporary heating, ventilation, air
conditioning, electricity and plumbing services necessary to enable Tenant to
perform the First Floor Initial Improvements.”

 

  (f) Landlord shall use all commercially reasonable efforts to complete the
Phase II Work as expeditiously as reasonably practicable so as to enable Tenant
to occupy the First Floor Space for the operation of its business therein.

 

1. Supplementing Section 2.02 of the Original Lease, Base Rent for the First
Floor Space shall be payable as follows:

 

  (a) With respect to the Original First Floor Space, Base Rent shall be payable
at the rate equal to (i) the product of (A) $21.50 per rentable square foot per
year multiplied by (B) the number of rentable space feet of space in the
applicable portion of the Original First Floor Space for the period from the
applicable Term Commencement Date therefor to and including January 31, 2003,
and (ii) the product of (A) $24.50 per rentable square foot per year multiplied
by (B) the number of rentable square feet of space in such portion of the
Original First Floor Space for the period from February 1, 2003, to and
including January 31, 2009.

 

4



--------------------------------------------------------------------------------

  (b) With respect to the Additional First Floor Space, Base Rent shall be
payable at the rate equal to (i) the product of (A) $23.50 per rentable square
foot per year multiplied by (B) the number of rentable space feet of space in
the applicable portion of the Additional First Floor Space for the period from
the Term Commencement Date therefor to and including the day immediately
preceding the fifth (5th) anniversary of the applicable Term Commencement Date
and (ii) the product of (A) $25.50 per rentable square foot per year multiplied
by (B) the number of rentable square feet of space in such portion of the
Additional First Floor Space for the period from fifth (5th) anniversary of the
applicable Term Commencement Date to and including January 31, 2009.

 

  (c) (i) With respect to the Swing Space, Base Rent shall be payable at the
rate equal to the product of $10.00 per rentable square foot per year multiplied
by the number of rentable square feet of space in the Swing Space for the period
(the “Swing Space Term”) from the date upon which the Swing Space Work is
substantially completed to and including the 120th day following the first Term
Commencement Date that occurs for any portion of the First Floor Space (the
“Swing Space Expiration Date”). On the day following the Swing Space Expiration
Date, the Term Commencement Date for the Swing Space shall be deemed to occur,
the Swing Space shall be added to the Premises as part of the Original First
Floor Space and Base Rent shall be payable therefor in accordance with Paragraph
5(b) hereof. In addition, Tenant shall pay Landlord, as an increase to Base
Rent, an amount equal to the cost of the Swing Space Work performed by Landlord
(the “Swing Space Costs”), together with interest on the unrepaid portion of the
Swing Space Costs from the date the Swing Space Term commences until the date
the Swing Space Costs are repaid in full, with accrued interest, at the rate of
10% per annum; except, however, that Tenant shall pay Landlord, within fifteen
(15) days after Landlord’s demand therefor, for Landlord’s cost to perform items
3, 5, 6 and 8 of Exhibit C-1 hereof. The Swing Space Costs shall be repaid in
five (5) equal monthly installments commencing on the first day of the month
next following the month in which the Swing Space Term commences and on the
first day of each of the next four (4) months. Interest accruing on the unrepaid
Swing Space Costs shall be payable in arrears as part of the next monthly Base
Rent payment.

 

(ii) Landlord shall perform Landlord’s First Floor Work to the former Swing
Space in the same manner that Landlord is obligated to perform such work with
respect to the other Additional First Floor Space.

 

(iii) Tenant shall have the nonexclusive right to pass over the cross-hatched
area shown on Exhibit C for access to and from the elevator adjacent thereto.

 

  (d) The parties acknowledge and agree that the Original First Floor Space
contains 25,000 rentable square feet, the Additional First Floor Space contains
27,529 rentable square feet, the Swing Space contains 7,500 rentable square feet
and the Basement Space contains 41,000 rentable square feet (subject to Tenant’s
confirmation of Landlord’s measurement of such Basement Space only).

 

5



--------------------------------------------------------------------------------

  (e) Provided that Tenant is not in default of the Lease beyond the expiration
of all applicable grace and cure periods, Tenant shall be entitled to receive a
credit against Base Rent next accruing with respect to the First Floor Space in
an amount equal to one-third (1/3) of the amount (if any) then due and owing to
CB Commercial Real Estate Group, Inc. by Landlord pursuant to that certain
Leasing Commission Agreement, dated as of the date hereof, between Landlord and
CB Commercial Real Estate Group, Inc. with respect to the First Floor Space or
Basement Space, as applicable, it being understood that, although the amount of
such credit is calculated with reference to such commission, Tenant represents
to Landlord that Tenant is not sharing such commission in any manner.

 

  (f) If the Term Commencement Date shall fail to occur with respect to any
portion of the First Floor Space (including, without limitation, the Occupied
First Floor Space) because of the holding over or retention of possession of any
tenant, undertenant or occupant or for any other reason whatsoever, then the
validity of the Lease shall not be impaired thereby, and no Base Rent or
Additional Rent shall be payable for such portion until the Term Commencement
Date occurs with respect thereto. If Landlord fails to deliver to Tenant
exclusive possession of either the Famous Footwear Space or the Carter’s Space
on or before July 31, 2000 (the “Vacate Date”), then Tenant shall receive a
credit against Base Rent payable for the remainder of the First Floor Space
equal to $590.00 for each day after the Vacate Date until Landlord delivers the
Occupied First Floor Space to Tenant. Landlord shall use all commercially
reasonable efforts to dispossess any holdover tenant or undertenant or other
wrongful occupant of any portion of the First Floor Space, including, without
limitation, commencing and diligently prosecuting an eviction proceeding against
such holdover tenant or subtenant or other wrongful occupant.

 

  (g) Upon execution of this Amendment, Tenant is paying Landlord the sum of
$98,702.63, which will be credited against the first monthly installments of
Base Rent that will be payable from and after the date the Term has commenced
with respect to the entire First Floor Space. If either or both of Famous
Footwear or Carter’s fails to vacate the Occupied First Floor Space on or before
the Vacate Date, then Tenant may credit against the next installments of Base
Rent accruing hereunder from and after August 1, 2000, a portion of said
$98,702.63 equal to the product of $98,702.63 multiplied by a fraction the
numerator of which is the number of rentable square feet of the Occupied First
Floor Space that Landlord failed to deliver on or before the Vacate Date and the
denominator of which is 52,529. Tenant acknowledges that the $90,500.00 referred
to in Section 2.02(b) of the Original Lease has been fully applied against Base
Rent that was due and payable thereunder.

 

6



--------------------------------------------------------------------------------

2. Section 2.03(d) of the Original Lease is hereby modified by deleting
therefrom the phrase “at Landlord’s option,” appearing on the fourth and fifth
lines thereof.

 

1.    (a)     The First Floor Initial Improvements shall be subject to the
provisions of the Original Lease that apply to the Initial Improvements, except
that Sections 4.01(d) and 4.01(f) of the Original Lease shall not apply to the
First Floor Initial Improvements except to the extent expressly provided in this
Amendment.

 

      (b)     Tenant shall submit the Initial Plans and Specifications for the
First Floor Initial Improvements (including, without limitation, the HVAC Work,
the Bathroom/Utilities Closet Work and the Extra Bathroom/Utilities Closet Work
(as such terms are hereinafter defined)) to Landlord for its approval on or
before February 28, 2000 (the “Plan Delivery Date) (time being of the essence).
Landlord acknowledges that Tenant has submitted approved plans for the work
shown in Exhibit B-2-1, which plans were prepared by Jeter Cook & Associates,
Inc., dated January 14, 2000, Pages A-2.0.0, A-3.1.0 and A-4.1.0. If Tenant
fails duly and timely to submit the Initial Plans and Specifications (or any
revisions thereof) to Landlord for the First Floor Initial Improvements on or
before the applicable Plan Delivery Date or to comply with the other applicable
provisions of Article 4 of the Original Lease and such failure delays Landlord
in the completion of any item of Phase I Work or Phase II Work, then such
failure shall extend the Completion Date by one day for each day such failure
exists, as determined by Landlord in its reasonable judgment. The plans and
specifications approval process set forth in Section 4.01(c) of the Original
Lease, as modified by this Amendment, shall apply to the First Floor Initial
Improvements and the rights and obligations of Landlord and Tenant as fully as
if they were the “Initial Improvements” referred to therein, except the two 10
business day periods therein shall be reduced to five (5) business days each.

 

      (c)     Landlord and Tenant shall direct their contractors,
subcontractors, and materialmen, to work harmoniously and cooperatively in
performing Landlord’s First Floor Work and the First Floor Initial Improvements.

 

      (d)     Promptly after Landlord delivers a notice to Tenant that the Term
Commencement Date has occurred with respect to any portion of the First Floor
Space, Landlord and Tenant shall inspect such space and jointly prepare a
“punchlist” of any incomplete or defective items of Landlord’s First Floor Work.
Landlord shall use all commercially reasonable efforts (subject to any delays
caused by Tenant’s Delays or Force Majeure) to complete the items shown on the
punchlist within 60 days after the same is prepared.

 

1.    (a)    

If (i) the Term Commencement Date shall have occurred with respect to any
portion of the First Floor Space and (ii) Tenant shall have paid the first
monthly installment of Base Rent therefor (excluding any Base Rent paid upon the
execution of this Lease), then Landlord shall deposit with Commonwealth Land
Title Insurance Company (“Escrow Agent”) an amount (“Landlord’s First Floor
Contribution”) equal to the sum of (1) the product of (A) $28.00 per rentable

 

7



--------------------------------------------------------------------------------

 

square foot multiplied by (B) the number of rentable square feet of such space
that consists of the Original First Floor Space (if any) plus (2) the product of
(A) $40.00 per rentable square foot multiplied by (B) the number of rentable
square feet of such space that consists of the Additional First Floor Space (if
any).

 

  (b) Escrow Agent shall hold Landlord’s First Floor Contribution in an escrow
account (the “TI Escrow Account”) and shall disburse it to Tenant to reimburse
Tenant for the costs of First Floor Initial Improvements to the applicable First
Floor Space solely in accordance with the terms of the escrow agreement annexed
to this Amendment as Exhibit D (the “Escrow Agreement”). Landlord and Tenant
acknowledge and agree to execute all instruments and take all actions reasonably
necessary to grant a first lien on, and perfected security interest in, and to
collaterally assign the TI Escrow Account for the benefit of Morgan Guaranty
Trust Company of New York or the then Superior Mortgagee of the Real Property
(“Lienholder”).

 

  (c) Tenant shall pay Landlord an amount equal to the product of the number of
rentable square feet of Additional First Floor Space included in such First
Floor Space multiplied by $12.00 per rentable square foot (the “Extra
Contribution”), together with interest on the unrepaid portion of the Extra
Contribution from the date it is deposited with Escrow Agent pursuant to
Paragraph 8(a) hereof by Landlord until the date repaid in full by Tenant, with
accrued interest, at the rate of 10% per annum. The Extra Contribution that is
advanced by Landlord shall be repaid in equal monthly installments commencing on
the first day of the month next following the month in which such portion was
advanced and continuing through January 1, 2009, as an increase to Base Rent.
Interest accruing on the unpaid Swing Space Costs shall be payable in arrears as
part of the next monthly Base Rent payment.

 

  (d) The provisions of Section 4.01(g) of the Original Lease shall apply to the
First Floor Initial Improvements and Landlord’s First Floor Contribution as if
they were the Initial Improvements and Landlord’s Contribution, respectively,
referred to therein.

 

1. Landlord shall not unreasonably withhold or delay its consent to Tenant’s
selection of a construction manager or general contractor for the performance of
the First Floor Initial Improvements.

 

2.

Landlord shall, at Landlord’s cost, perform the items of work to the
heating-ventilation-air-conditioning system serving the First Floor Space that
it is required to perform under the Original Lease (the “HVAC Work”). Landlord
shall, at Tenant’s option, perform the additional HVAC work shown on Tenant’s
plans and specifications therefor (“Tenant’s HVAC Plans”) once the same have
been approved by Landlord (“Tenant’s HVAC Work”). When Tenant’s HVAC Work has
been substantially completed, Landlord shall give Tenant written notice thereof,
which notice shall be accompanied by a reasonably detailed itemization of the
costs Landlord has actually paid to third parties in performing

 

8



--------------------------------------------------------------------------------

 

Tenant’s HVAC Work and, to the extent available, paid invoices therefor
(“Tenant’s HVAC Costs”). Landlord shall advance the first $330,000.00 of
Tenant’s HVAC Costs, which Tenant shall repay, together with interest on the
unrepaid portion thereof from the date of substantial completion of Tenant’s
HVAC Work until the date said $330,000.00 is repaid in full by Tenant, with
accrued interest thereon, at the rate of 10% per annum. Said $330,000.00 shall
be repaid in equal monthly installments commencing on the first day of the month
next following the month in which substantial completion of Tenant’s HVAC Work
occurs and continuing through January 1, 2009, as an increase to Base Rent.
Interest accruing on the unrepaid portion of said $330,000.00 shall be payable
in arrears as part of the next monthly Base Rent payment. If Landlord’s cost to
perform Tenant’s HVAC Work exceeds $330,000.00, then Tenant shall pay the amount
of such excess to Landlord within fifteen (15) days after Landlord’s demand
therefor.

 

3.    (a)     Landlord shall, at Landlord’s cost, perform the items of work to
the bathrooms and electric/telephone closet serving the First Floor Space that
are described in Exhibit B-2-1 to this Amendment (the “Bathroom/Utilities Closet
Work”) except for the items of the Bathroom/Utilities Closet Work that
constitute the Extra Bathroom/Utilities Closet Costs (as hereinafter defined).
Landlord shall also perform the work (the “Extra Bathroom/ Utilities Closet
Work”) necessary to construct two (2) sets of men’s and women’s restrooms in
lieu of the one set of men’s and women’s restrooms that Landlord was obligated
to construct for the First Floor Space pursuant to the Original Lease (the
“Extra Bathroom/Utilities Closet Costs”) in accordance with Paragraph 11(b)
hereof. When the Bathroom/Utilities Closet Work has been substantially
completed, Landlord shall give Tenant written notice thereof, which notice shall
be accompanied by a reasonably detailed itemization of the costs Landlord has
actually paid to third parties in performing the Bathroom/Utilities Closet Work
and, to the extent available, paid invoices therefor (“Bathroom/Utilities Closet
Costs”).

 

      (b)     Landlord shall advance the first $84,000.00 of the Extra
Bathroom/Utilities Closet Costs, which Tenant shall repay, together with
interest on the unrepaid portion thereof from the date of substantial completion
of the Extra Bathroom/Utilities Closet Work until the date said $84,000.00 is
repaid in full by Tenant, with accrued interest thereon, at the rate of 10% per
annum. Said $84,000.00 shall be repaid in equal monthly installments commencing
on the first day of the month next following the month in which said substantial
completion of the Extra Bathroom/Utilities Closet Work occurs and continuing
through January 1, 2009, as an increase to Base Rent. Interest accruing on the
unrepaid portion of said $84,000.00 shall be payable in arrears as part of the
next monthly Base Rent payment. If Tenant’s written change orders cause the cost
to perform the Extra Bathroom/Utilities Closet Work to exceed $84,000.00, then
Landlord shall provide Tenant with written notice thereof, which shall be
accompanied by a reasonably detailed itemization of the excess costs, Tenant
shall pay such excess costs to Landlord within fifteen (15) days after Tenant’s
receipt of such itemization, and Landlord shall perform the Extra
Bathroom/Utilities Closet Work.

 

1.

Tenant acknowledges and agrees that Landlord shall only be responsible for the
cost of removal or other abatement of asbestos and asbestos-containing material
during the

 

9



--------------------------------------------------------------------------------

 

normal business hours, and at the standard charges, of the abatement contractors
engaged by Landlord. In the event that Tenant desires that such removal or other
abatement occur at any times or in any manner that results in charges in
addition to the standard charges therefor due to the use of labor at overtime or
premium wage rates, special equipment or materials or for any other reason
whatsoever, then Tenant shall be solely responsible for the amount of such
additional charges. Landlord shall provide Tenant with reasonably detailed
invoices of the amount of such additional charges Landlord has actually paid to
third parties, and Tenant shall pay Landlord the amount of such charges within
15 days after Tenant receives such invoices.

 

1. The Additional Space Option set forth in Article 9 of the Original Lease
shall apply to the Basement Space, which shall be deemed to constitute
Additional Space for purposes thereof, except that if Landlord gives an
Additional Space Notice to Tenant with respect to the Basement Space for
purposes of said Article 9, then (i) Tenant shall only have 15 days from the
date it receives such Additional Space Notice (time being of the essence) to
exercise the Additional Space Option with respect to the Basement Space and (ii)
Landlord and Tenant shall agree upon the plans and specifications for the work
to be performed to the Basement Space to prepare it for Tenant’s use for parking
purposes (the “Basement Work”). If Tenant effectively exercises the Additional
Space Option with respect to the Basement Space, then the Basement Space shall
deemed added to the Premises in accordance with the provisions of said Article
9, except that (a) the Base Rent payable by Tenant for the Basement Space
pursuant to Section 9.01(b)(ii) of the Original Lease shall be the greater of
(1) the annual fair market fixed rent determined pursuant to the procedure set
forth in Section 9.01(g) of the Original Lease for comparable storage space in
the City of Norwalk, Connecticut or (2) the product of the rent per rentable
square foot of space in the Basement Space then being offered that was last
payable therefor by Walter Ponichtera (doing business as Norwalk Storage)
pursuant to lease, dated October 21, 1991 multiplied by the number of rentable
square feet of floor area in the Basement Space, (b) there shall be no
Additional Space Contribution pursuant to Section 9.01(b)(vi) of the Original
Lease, and (c) except for the Basement Work to be performed by Landlord (if
any), Tenant shall accept vacant “as is” possession of the Basement Space
without any warranties or representations by Landlord as to the condition
thereof. If Tenant fails to effectively exercise the Additional Space Option
with respect to the Basement Space, then such Additional Space Option shall be
conclusively waived with respect to such Basement Space, and Landlord shall be
free to lease the same to any party upon any terms that Landlord desires.

 

1. Landlord shall, at Landlord’s cost, revise the additional insured provision
of the Environmental Insurance Policy covering the Premises to reflect the
change of Tenant’s name from “TN Technologies, Inc.” to “Modem Media.Poppe Tyson
Inc.”

 

1. The provisions of this Amendment shall supersede in their entirety Article 9
of the Original Lease with respect to the Additional First Floor Space (but
shall survive with respect to the Basement Space only) and Article 11 of the
Original Lease with request to the Original First Floor Space, and Tenant shall
have no further rights or options thereunder except to the extent expressly
provided in this Amendment.

 

10



--------------------------------------------------------------------------------

1.    (a)     Landlord shall provide parking to Tenant in accordance with the
parking plan annexed to this Amendment as Exhibit H (the “Parking Plan”).
Landlord shall use all commercially reasonably efforts for a period of twelve
(12) months after the first Term Commencement Date to occur for the First Floor
Space to purchase or lease additional parking facilities in the vicinity of the
Building for Tenant’s exclusive use, but Landlord shall have no liability of any
kind or nature if it is unable to do so for any reason whatsoever. If Landlord
is able to purchase or lease such parking facilities, then it shall notify
Tenant of the terms and conditions upon which such parking facilities are
available. If Tenant shall desire that Landlord purchase or lease such parking
facilities for Tenant’s exclusive use upon such terms, then Tenant shall so
notify Landlord within ten (10) business days after it receives Landlord’s
notice. If Landlord and Tenant are able to agree in writing upon the manner in
which Tenant would reimburse Landlord for the costs of acquiring, leasing,
demolishing, paving, striping, lighting, or otherwise preparing such parking
facilities for Tenant’s exclusive use, then Landlord shall purchase or lease
such parking facilities and shall demolish, pave, stripe, light (if appropriate
in Landlord’s judgment) and otherwise prepare the same for Tenant’s exclusive
use. Any such property or properties that are purchased by Landlord shall be
deemed added to the Real Property upon Landlord’s acquisition of legal title
thereto. If Tenant fails to so notify Landlord within such 10-business day
period, then Landlord shall be free to purchase or lease such parking facilities
for its own use or the use of others on all of the same material terms as set
forth in such notice for any purposes Landlord deems appropriate, and Landlord
shall have no obligation to offer any portion thereof to Tenant. Provided that
Landlord has delivered and Tenant has entered into occupancy of the entire First
Floor Space on or before September 1, 2000, Landlord shall use commercially
reasonable efforts to cause the parking facilities shown on the Parking Plan to
be repaved by November 15, 2000.

 

      (b)     Tenant shall cause its employees, invitees and licensees who are
issued stickers or other passes by Landlord for spaces in the commuter parking
lot serving the Premises to park exclusively in such spaces.

 

2. Landlord shall permit Tenant, at Tenant’s sole expense, to install, operate,
maintain, remove, and replace a generator in the location shown on Exhibit I
annexed to this Amendment (the “Generator”). Tenant shall submit the
specifications for the Generator to Landlord for its approval on or before
February 28, 2000 (which approval shall not be unreasonably withheld or
delayed). Tenant shall install, operate, maintain, remove, and replace the
Generator in accordance with such reasonable rules and regulations as may be
established by Landlord from time to time and all applicable Legal Requirements.
Landlord shall grant Tenant and Tenant’s agents and contractors reasonable
access to the Generator to enable Tenant to comply with Tenant’s obligations
hereunder. Landlord shall be entitled to deduct any amounts it actually pays to
third parties in connection with the installation of the Generator, such as the
costs of closing existing window openings with cinder blocks from the
undisbursed amount of Landlord’s First Floor Contribution.

 

11



--------------------------------------------------------------------------------

3.    (a)     Section 2.03(b)(iii) of the Original Lease is hereby deleted in
its entirety, and the following is substituted therefor:

 

“(iii) The term “Operating Expense Payment” shall mean the sum of the Common
Operating Expense Payment (as hereinafter defined) plus the Building Operating
Expense Payment (as hereinafter defined). The term “Common Operating Expense
Payment” shall mean Tenant’s Percentage of the amount by which the Common
Operating Expenses (as hereinafter defined) for a Lease Year exceed Common
Operating Expenses for the Base Year. The term “Building Operating Expense
Payment” shall mean Tenant’s Percentage of the amount by which the Building
Operating Expenses (as hereinafter defined) for a Lease Year exceed Building
Operating Expenses for the Base Year. The term “Common Operating Expenses” shall
mean all Operating Expenses for maintenance of the parking facilities and roads
that are used in common by the occupants of the Building and the Other Building
(as hereinafter defined), landscaping costs, snow removal costs, and premiums
for liability insurance maintained by Landlord for such parking facilities and
roads. The “Building Operating Expenses” shall mean all Operating Expenses that
are not Common Operating Expenses. Subject to Tenant’s right to dispute Annual
Statements pursuant to Section 2.03(g) hereof, Landlord’s determination of
whether Operating Expenses are Common Operating Expenses or Building Operating
Expenses shall be conclusive and binding upon the parties.”

 

  (b) Supplementing Section 2.03(b)(iv) of the Original Lease, the Base Year for
the Common Operating Expense Payment and the Building Operating Expense Payment
shall be (i) calendar year 1999 with respect to the Original Premises and the
Original First Floor Space and (ii) calendar year 2000 with respect to the
Additional First Floor Space.

 

  (c) Supplementing Section 2.04(a)(i) of the Original Lease, the Tenant’s
Percentage shall be recalculated and increased as follows on each Term
Commencement Date for the First Floor Space:

 

  (i) The Tenant’s Percentage for purposes of the Tenant’s Tax Payment payable
pursuant to Section 2.04 of the Original Lease for the entire Premises and the
Common Operating Expense Payment (as hereinafter defined) for the entire
Premises shall be the product of (A) 100% multiplied by (B) the fraction the
numerator of which is the number of rentable square feet of space in the
Premises (including the First Floor Space then being added) and the denominator
of which is the number of rentable square feet of space in the Building plus the
number of rentable square feet in the Other Building; and

 

12



--------------------------------------------------------------------------------

  (ii) The Tenant’s Percentage for purposes of the Building Operating Expense
Payment (as hereinafter defined) shall be the product of (A) 100% multiplied by
(B) the fraction the numerator of which is the number of rentable square feet of
space in the Premises (including the First Floor Space then being added) and the
denominator of which is the number of rentable square feet of space in the
Building.

 

  (d) Supplementing Section 2.04(b)(iv) of the Original Lease, the Base Tax Year
for the Tenant’s Tax Payment shall be (i) the Tax Year commencing July 1, 1998,
and ending June 30, 1999, with respect to the Original Premises and the Original
First Floor Space and (ii) the Tax Year commencing July 1, 1999, and ending June
30, 2000, with respect to the Additional First Floor Space.

 

4. Supplementing Section 2.05(a) of the Lease, Landlord shall use commercially
reasonable efforts to cause the public utility supplying electricity to the
Building to install one or more meters to directly measure the electricity
consumed by Tenant in the First Floor Space, but Landlord shall have no
liability of any kind or nature if it is unable to effectuate such direct
metering for any reason whatsoever until such time as electricity being supplied
to the First Floor Space is directly metered to Tenant by such public utility.
Tenant shall pay for electricity it consumes in the First Floor Space at the
same average cost per rentable square foot as Tenant is then paying for
electricity it consumes in the remainder of the Premises.

 

5. Section 3.04(a) of the Original Lease is hereby deleted in its entirety, and
the following is substituted therefor:

 

“Compliance with Laws by Landlord. (a) Landlord shall (i) comply, at its sole
cost and expense, with all laws and ordinances and all rules, orders or
regulations (present, future, ordinary, extraordinary, foreseen or unforeseen)
of any governmental or quasi-governmental authority having or asserting
jurisdiction over the Building or any portion of the Real Property, including
without limitation, zoning ordinances and building and fire safety codes
(collectively, “Legal Requirements”), applicable to the Building or the Real
Property, other than the Premises, or any work, installation, occupancy, use or
manner of use by Landlord of, in or relating to the Building or the Real
Property or any part thereof, and (ii) use commercially reasonable efforts to
cause other tenants to comply with Legal Requirements applicable to their
premises to the extent the same would affect Tenant’s use and occupancy of the
Building or the Real Property, unless Landlord or such other tenant, as
applicable, shall, in good faith, be contesting the applicability thereof to the
Real Property. Landlord shall promptly notify Tenant of any notice it receives
of a violation of Legal Requirements that, in the Landlord’s reasonable
judgment, might adversely affect Tenant’s use of the Premises, the

 

13



--------------------------------------------------------------------------------

Building or the Real Property. Landlord shall, at its expense, take all
necessary actions (including, without limitation, commencing litigation), in its
reasonable judgment, to diligently cure and remove of record any such violation
that Landlord is not so contesting or any such violation caused by the
negligence or other tortious acts of Landlord and its agents, employees and
contractors.”

 

1. The fourth sentence of Section 4.03 of the Original Lease is hereby deleted
in its entirety, and the following is substituted therefor:

 

“Tenant shall be under no obligation to restore the Premises or any item of
Tenant’s Property that is permanently affixed to the Building to the condition
in which it previously existed or to remove or repair any of the First Floor
Initial Improvements upon the expiration of the Term.”

 

1. The first sentence of Section 4.05 of the Original Lease is hereby deleted in
its entirety, and the following is substituted therefor:

 

“Tenant shall comply, at its sole cost and expense, with all Legal Requirements
applicable to the Premises or any work, installation, occupancy, use or manner
of use by Tenant of, in or relating to the Premises or any part thereof.”

 

1. Section 5.01 of the Original Lease is hereby modified as follows:

 

  (a) Section 5.01 of the Original Lease is hereby modified by adding the
following at the end thereof:

 

“provided, however that the foregoing termination right shall not apply to a
subletting of a portion of the Premises to an Incubated Entity or a related
party (as hereinafter defined) in accordance with Section 5.01(i) hereof.”

 

  (b) Section 5.01 (c) of the Original Lease is hereby modified by adding the
words “or if such subletting is of only a part of the Premises to an Incubated
Entity or a related party” after the word “above” on the second line thereof.

 

  (c) Section 5.01(c)(3) of the Original Lease is hereby modified by adding the
phrase “provided that such financial standing test shall not apply to any
partial subletting of the Premises to an Incubated Entity or a related party;”

 

  (d) Section 5.01(f) of the Original Lease is hereby modified by adding the
following sentence at the end thereof:

 

“Notwithstanding the foregoing, Tenant shall pay Landlord all, rather than
one-half (1/2), of the excess referred to in this Section 5.01(f) with regard to
any subletting of a portion of the Premises to an Incubated Entity.”

 

14



--------------------------------------------------------------------------------

  (e) Section 5.01(i) of the Original Lease is hereby modified by adding the
following at the end thereof:

 

“As used herein, “control” shall mean the possession of the power, directly or
indirectly, to cause the direction of management and policy of a corporation,
partnership or other business entity, whether through the ownership of voting
securities, by contract, common directors or officers, the contractual right to
manage the business affairs of any such corporation, partnership, or business
entity, or otherwise. The provisions of this Section 5.01(e) shall also apply to
any entities in which Tenant owns a direct or indirect economic interest, but
not a controlling interest (each, an “Incubated Entity”, collectively, the
“Incubated Entities”), so long as the Incubated Entities do not, in the
aggregate, at any time occupy more than 37.5% of the floor area of the Premises
and otherwise comply with the provisions of this Lease.”

 

1. Section 6.12 of the Original Lease is hereby deleted in its entirety, and the
following is substituted therefor:

 

“Indemnity. (a) Tenant shall indemnify, defend and hold Landlord and Landlord’s
officers, directors, shareholders, partners (both general and limited),
employees, and other principals (disclosed and undisclosed) and all Superior
Mortgagees and Superior Lessors harmless from and against all fines, penalties,
causes of action, governmental enforcement actions, loss, cost, liability or
expense arising out of, related to or resulting from: (i) the use, occupancy or
condition of the Premises by Tenant, (ii) the willful misconduct or negligent
acts or omissions of Tenant, its agents, contractors, employees, invitees or
licensees in or about the Premises or Unleased Areas (as hereinafter defined),
(iii) the Tenant’s failure to comply with laws or regulations of the United
States or of the state or municipality in which the Tenant is carrying out its
obligations under this Lease in or about the Premises, or (iv) Tenant’s breach
of this Lease. Such indemnity shall include, without limitation, the obligation
to provide all reasonable costs of defense by legal counsel selected by Tenant
(subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed) against any such claims. The foregoing indemnity shall
exclude liability caused by the willful misconduct or negligent acts or
omissions of Landlord or its agents, contractors, employees, invitees or
licensees.”

 

(b) Landlord shall indemnify, defend and hold Tenant and Tenant’s officers,
directors, shareholders, partners (both general and limited), employees, and
other principals (disclosed and undisclosed) harmless from and against all
fines, penalties, causes of action, governmental enforcement actions, loss,
cost, liability or expense arising out of or related to or resulting from: (i)
the use, occupancy or condition of the portions of the Real Property that are
not then leased to Tenant or other tenants,

 

15



--------------------------------------------------------------------------------

including, without limitation, any parking facilities comprising part of the
Real Property (the “Unleased Areas”) and the Basement Space; (ii) the willful
misconduct or negligent acts or omissions of Landlord, its agents, contractors,
employees, invitees or licensees, in or about the Real Property, (iii) the
Landlord’s failure to comply with laws or regulations of the United States or of
the state or municipality in which the Landlord is carrying out its obligations
under this Lease with respect to the Real Property, or (iv) Landlord’s breach of
this Lease. Such indemnity shall include, without limitation, the obligation to
provide all reasonable costs of defense by legal counsel selected by Landlord
(subject to Tenant’s approval, which shall not be unreasonably withheld,
conditioned or delayed) against any such claims. The foregoing indemnity shall
exclude liability caused by the willful misconduct or negligent acts or
omissions of Tenant or its agents, contractors, employees, invitees or
licensees.

 

1. Section 6.13 of the Original Lease is hereby modified by deleting the phrase
“which is required by this Lease to be insured against” from the sixth and
seventh lines thereof.

 

1. Section 7.05 of the Original Lease is hereby modified by adding the following
new Section 7.05(f):

 

“(f) Landlord shall maintain such liability insurance coverage in effect as may
be required under any Superior Mortgage or Superior Lease covering the Premises.
If no such Superior Mortgage or Superior Lease shall then be in effect or no
such liability coverage be required thereunder, then Landlord shall carry such
liability insurance coverage as shall then be consistent with the coverage
carried by owners of comparable office buildings to the Building in Fairfield
County, Connecticut. Landlord shall carry liability insurance with respect to
the Real Property that specifically provides coverage for and includes the
entire text of Tenant’s indemnification and hold harmless obligations set forth
in Section 6.12 hereof if such coverage and text are obtainable by Landlord at
no additional charge; however, if there is an additional charge for such
coverage or text, then Tenant may require Landlord to obtain the same if Tenant
pays the additional cost therefor as part of Operating Expenses payable under
Section 2.03 of this Lease for any Lease Year, including, without limitation,
the Base Year, for which there is such an additional charge.”

 

1. Section 7.06(b) of the Original Lease is hereby modified by adding the
following at the end thereof: “beyond the amount of such relocation costs and
value of its leasehold improvements.”

 

1.

Section 8.01 of the Original Lease is hereby modified to change Tenant’s name
for notice purposes to “Modem Media.Poppe Tyson Inc.”, to change Tenant’s notice
address to the Premises, to provide for duplicate copies of notices to Tenant to
be sent to Tenant’s

 

16



--------------------------------------------------------------------------------

 

General Counsel at the Premises to provide that notice may be duly given if sent
by overnight delivery by Federal Express or another nationally recognized
carrier and to provide that notice shall be effective upon a party’s receipt or
refusal to receive.

 

1. Section 8.28(b) of the Original Lease is hereby modified by (a) deleting the
word “Landlord” appearing on the fourth line thereof and substituting therefor
the words “either party” and (b) adding “AAA” between the word “the” and the
open parenthesis appearing on the fourth line thereof.

 

1.    (a)     Section 9.01(a)(i) of the Original Lease is hereby modified by
deleting the phrase “any portion of the first floor of the Building that is not
part of the Premises or the First Floor Space” from the second and third lines
thereof and substituting therefor the phrase “any portion of the Real Property
that is not part of the Premises or any parking facilities exclusively serving
the Real Property that are leased or owned by Landlord” and the number “90”
appearing in the penultimate sentence therefor is hereby reduced to “20.”

 

      (b)     Section 9.01(b)(vi)(2) of the Original Lease is hereby deleted in
its entirety. Landlord shall have no obligation of any kind or nature whatsoever
to contribute toward the cost of work performed to the Additional Space.

 

      (c)     The following new Section 9.01(i) is hereby added to the Original
Lease:

 

“(i) If Tenant fails to effectively exercise the Additional Space Option with
respect to any Additional Space, then Landlord may at any time thereafter lease
such Additional Space to any other party on such terms as Landlord may desire;
provided, however, if Landlord desires to lease the Additional Space on
materially less favorable economic terms than those contained in the Additional
Space Notice previously given for such Additional Space, then Landlord shall
reoffer the Additional Space to Tenant pursuant to this Article 9 on such
materially less favorable economic terms, except that Tenant shall have only 5
business days after receiving such reoffer within which to give Landlord the
Additional Space Exercise Notice (time being of the essence). A decrease of less
than 10% in the Base Rent and Additional Rent payable for such Additional Space
shall be deemed not to be a “materially less favorable economic term” for
purposes of this Section 9.01(i), and Landlord shall not be obligated to reoffer
the subject Additional Space to Tenant by reason thereof. If Tenant fails to
effectively exercise the Additional Space Option after receiving such reoffer,
then Landlord may within six (6) months, thereafter (time being of the essence)
lease the Additional Space to any other party on the same terms or terms that
are not materially less favorable economic terms than those contained in such
reoffer. If Landlord fails to lease the Additional Space to another party within
such 6-month period, then Tenant shall once again have the option to lease the
Additional Space pursuant to this Section 9.01(i).”

 

17



--------------------------------------------------------------------------------

1.    (a)   If Landlord receives an offer from a third party to purchase the
Real Property that Landlord desires to accept at a time when the Real Property
is not listed for sale with a real estate broker or otherwise being offered for
sale to third parties (an “Unsolicited Offer”), then Landlord shall give Tenant
written notice of such Unsolicited Offer (the “Unsolicited Offer Notice”) prior
to accepting the same. If Tenant gives Landlord written notice that Tenant
agrees to purchase the Real Property on all of the same terms as are contained
in the Unsolicited Offer within 5 business days after receiving the Unsolicited
Offer Notice (time being of the essence), then Landlord shall convey legal title
to the Real Property to Tenant on the same terms as the Unsolicited Offer. If
Tenant fails to effectively agree to purchase the Real Property in accordance
with the terms of the Unsolicited Offer and Landlord desires to sell the Real
Property on materially less favorable economic terms than those contained in the
Unsolicited Offer, then Landlord shall reoffer the Real Property for sale to
Tenant in writing on such materially less favorable economic terms, and
Purchaser shall have 5 business days within which to accept such reoffer (time
being of the essence). A decrease of less than 10% in the purchase price shall
be deemed not to be a “materially less favorable economic term” for purposes of
this Paragraph 31 and Landlord shall not be obligated to reoffer the Real
Property to Tenant by reason thereof. If Tenant fails to agree to purchase the
Real Property in accordance with this Paragraph 31, then Landlord may within six
(6) months thereafter (time being of the essence) sell the Real Property to any
other party on the same terms or terms that are not materially less favorable
economic terms than those contained in such reoffer. If Landlord fails to lease
the Additional Space to another party within such 6-month period, then Tenant
shall once again have the option to lease the Additional Space pursuant to this
Paragraph 31(a).

 

       (b)  

If Landlord desires to sell the Real Property, then Landlord shall give Tenant
written notice of such desire (the “Sale Notice”) prior to listing the Real
Property for sale with a real estate broker or otherwise offering it for sale to
third parties. The Sale Notice shall contain the purchase price and the other
material economic terms upon which Landlord offers to sell the Real Property to
a third party (the “Sale Terms”). If Tenant gives Landlord written notice that
Tenant agrees to purchase the Real Property on the Sale Terms within 20 days
after Tenant receives the Sale Notice (time being of the essence), then Landlord
shall convey legal title to the Real Property to Tenant on the Sale Terms. If
Tenant fails to effectively agree to purchase the Real Property in accordance
with the Sale Terms, and Landlord desires to sell the Real Property on
materially less favorable economic terms than the Sale Terms, then Landlord
shall reoffer the Real Property to Tenant in writing on such materially less
favorable economic terms, and Tenant shall have 5 business days to accept such
reoffer in writing (time being of the essence). A decrease of less than 10% in
the purchase price shall be deemed not to be a “materially less favorable
economic term” for purposes of this Paragraph 31 and Landlord shall not be
obligated to reoffer the Real Property to Tenant by reason

 

18



--------------------------------------------------------------------------------

 

thereof. If Tenant fails effectively agree to purchase the Real Property in
accordance with this Paragraph 31, then Landlord may within six (6) months
thereafter (time being of the essence) sell the Real Property to any other party
on such the same terms or terms that are not materially less favorable economic
terms than those contained in such reoffer. If Landlord fails to lease the
Additional Space to another party within such 6-month period, then Tenant shall
once again have the option to lease the Additional Space pursuant to this
Paragraph 31(b).

 

2. Each of Landlord, Tenant and Guarantor acknowledges and agrees that (a)
Landlord shall disburse $175,000.00 of the undisbursed $300,000.00 of Landlord’s
Contribution as the final disbursement of Landlord’s Contribution pursuant to
the Lease, including, without limitation, Section 4.01(f) thereof, with respect
to the Initial Improvements and (b) each of Tenant and Guarantor consents to
Landlord’s retention of the remaining $125,000.00 in full satisfaction of claims
Landlord has asserted against Tenant and Guarantor.

 

1. Unless expressly provided herein to the contrary, Exhibit C of the Original
Lease shall not apply to the First Floor Space, Swing Space or the Basement
Space.

 

1. Unless defined herein, all capitalized words shall have the same meanings
ascribed thereto in the Original Lease.

 

1. Except as modified and amended herein, all of the terms, conditions,
covenants, definitions and provisions of the Original Lease, as amended by the
First Amendment, shall continue in full force and effect unchanged or otherwise
affected by this Amendment and are hereby fully ratified and confirmed.

 

1. This Amendment, together with the Original Lease, as amended by the First
Amendment, contains the entire understanding of the parties with respect to the
subject matter hereof, and all prior negotiations, conversations,
understandings, and agreements with respect to such subject matter are merged in
this Amendment. This Amendment may not be changed, modified or discharged, in
whole or in part, except by a written instrument executed by all of the parties
hereto.

 

1. This Amendment shall be governed in all respects by the laws of the State of
Connecticut without regard to its conflicts of laws principles.

 

2. This Amendment may be executed in counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute a
single instrument.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

Landlord: NORWALK IMPROVEMENTS, LLC By:          Its:     

 

Tenant: MODEM MEDIA.POPPE TYSON, INC. By:          Its:    

Escrow Agent:

The undersigned joins in the execution of this Amendment solely to confirm its
agreement to act as Escrow Agent hereunder pursuant to the terms of Paragraph
8(a) and Exhibit D hereof: COMMONWEALTH LAND TITLE INSURANCE COMPANY By:       
  Name:         Title:    

 

20



--------------------------------------------------------------------------------

STATE OF    )                )    ss:      COUNTY OF    )          

 

On this the              day of February, 2000, before me, the undersigned
officer, personally appeared Adam Ifshin, who acknowledged himself to be Manager
of NORWALK IMPROVEMENTS, LLC, a New York limited liability company, and that he,
as such officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained and acknowledged the same to be his free act
and deed and as such officer, the free act and deed of said limited liability
company.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

Commissioner of the Superior Court

Notary Public

My Commission Expires:

 

STATE OF    )                )    ss:      COUNTY OF    )          

 

On this the          day of February, 2000, before me, the undersigned officer,
personally appeared                                         , who acknowledged
himself/herself to be                                          of MODEM
MEDIA.POPPE TYSON, INC., a Delaware corporation, and that he/she, as such
officer, being authorized so to do, executed the foregoing instrument for the
purposes therein contained and acknowledged the same to be his/her free act and
deed and as such officer, the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

Commissioner of the Superior Court

Notary Public

My Commission Expires:

 

21



--------------------------------------------------------------------------------

STATE OF    )                )    ss:      COUNTY OF    )          

 

On this the          day of February, 2000, before me, the undersigned officer,
personally appeared                                         , who acknowledged
himself/herself to be a                                      of COMMONWEALTH
LAND TITLE INSURANCE COMPANY, a                          corporation, and that
he/she, as such officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained and acknowledged the same to be
his/her free act and deed and as such officer, the free act and deed of said
limited liability partnership.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

Commissioner of the Superior Court

Notary Public

My Commission Expires:

 

22



--------------------------------------------------------------------------------

 

JOINDER OF GUARANTOR

 

The undersigned, True North Communications Inc., a Delaware corporation, hereby
joins in the execution of this Amendment to reaffirm, ratify, confirm, and
acknowledge its obligations under that certain Guaranty, dated as of April 21,
1998, made by the undersigned for the benefit of Norwalk Improvements, LLC, and
its successors and assigns, with respect to the Original Lease (the “Guaranty”),
as the Original Lease has been modified pursuant to the First Amendment and this
Amendment.

 

The undersigned hereby acknowledges that there are no offsets or defenses to its
obligations under the Guaranty.

 

Dated: February         , 2000

 

Guarantor: TRUE NORTH COMMUNICATIONS INC. By:         

Its: 

   

 

STATE OF    )                )    ss:      COUNTY OF    )          

 

On this the          day of February, 2000, before me, the undersigned Officer,
personally appeared                                              , who
acknowledged himself/herself to be                                          of
TRUE NORTH COMMUNICATIONS INC., a Delaware corporation, and that he/she, as such
Officer, being authorized so to do, executed the foregoing instrument for the
purposes therein contained and acknowledged the same to be his/her free act and
deed and as such Officer, the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

Commissioner of the Superior Court

Notary Public

My Commission Expires:

 

23